Citation Nr: 1519555	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  05-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as secondary to service connected musculoskeletal disabilities.

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied service connection for depressive disorder.

While the Veteran originally filed a claim for service connection for a depressive disorder, claims for service connection for depression encompass claims for service connection for all psychiatric disabilities shown.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On January 30, 2007, the Board issued a decision which denied service connection for depressive disorder.  The Veteran appealed the January 2007 Board decision to the United States Court of Appeals for Veterans Claims.  In March 2008, VA and the appellant filed a Joint Motion for Remand.  The Joint Motion requested that the Court vacate the Board's January 30, 2007, decision and remand to the Board for compliance with VA's duty to assist as set forth at 38 U.S.C.A. § 5103A.  The Joint Motion concluded that the matter should be remanded so that VA could obtain the veteran's treatment records from an identified private physician.  By a March 2008 Order, the Court granted the Joint Motion, and the case was returned to the Board.

In September 2008, the Board remanded this appeal for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent evidence of record is at least in equipoise as to whether the Veteran's psychiatric disability has been aggravated by service connected musculoskeletal disabilities.

2.  Resolving all reasonable doubt in the Veteran's favor, a psychiatric disability, has been aggravated by service connected musculoskeletal disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for aggravation of a psychiatric disability, due to service connected musculoskeletal disabilities, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters in July 2004, August 2009, and October 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service medical records do not show any treatment, reports, or complaints concerning any psychiatric disability.

A January 2000 VA treatment record shows that the Veteran was treated for being sad and irritable for the previous two weeks.  

A May 2000 VA treatment record shows that the Veteran was assessed with depressive disorder, not otherwise specified.

A December 2003 treatment note from the Veteran's private physician, Dr. M, shows that he was referred by another physician due to sleeping problems, increased appetite, anxiety, and aggressive verbal communications.  

An August 2004 VA mental disorder examination report shows that the Veteran was diagnosed with a depressive disorder, not otherwise specified, with an Axis IV note of problems in his marital relationship and working in a stressful environment.  After a physical examination and a review of the claims file, the examiner opined that there was no evidence that the depressive disorder was a direct physiological consequence of service-connected medical conditions.  Also noted by the VA examiner was that there was no objective evidence indicating that the depressive disorder was precipitated by the service-connected medical conditions acting as a psychosocial stressor.  The examiner further opined that the Veteran's depressive disorder was precipitated by other psychosocial stressors and his difficulty in his martial relationship and stressful working environment.  The examiner finally noted that the Veteran's depressive disorder was not aggravated or increased by the service-connected conditions.

A February 2005 note from a private psychiatrist reported that the Veteran was in psychiatric treatment since 2003 with a diagnosis of major depressive disorder, severe, recurrent with psychotic features.  

A December 2006 disability determination completed by a private psychiatrist, shows that the Veteran had developed a severe depressive picture that had become chronic and noted a deterioration of health conditions.  The psychiatrist noted that due to his physical conditions, the depression had worsened and caused dysfunction in all levels of life.  

A May 2007 letter from the Veteran's private rheumatologist reported that the Veteran had been a patient since October 2006 and was diagnosed with recurrent major depression.  

A December 2010 private psychologist evaluation letter reported that a review of the Veteran's claims file and the August 2004 VA examination report confirmed the diagnosis of a major depressive disorder.  Dr. C.R. opined that the August 2004 VA examiner's opinion was a reasonable conclusion at the time of the report.  However, Dr. C.R. noted that the Veteran's disability picture had changed since the August 2004 VA examination as a worsening manifesting in pain from his other physical disabilities was reported.  Dr. C.R. referenced treatment notes from Interamerican Psychiatric Group dated from November 2003 to February 2009 showed that major depression was diagnosed secondary to physical limitations.  That doctor also noted that chronic back pain was constantly noted on Axis III and Axis IV was noted as both health and economics.  May 2007 and December 2007 private treatment notes were also referenced as they showed the Veteran reported anxiety and depression after the service-connected disabilities manifested.  Dr. C.R. concluded the report by opining that the Veteran's lower back problem was linked to his depression and therefore it was as likely as not that the Veteran's lower back pain aggravated the course of the major depressive disorder.

A November 2011 VA mental disorder examination report shows that the Veteran was diagnosed with a depressive disorder, not otherwise specified.  The examiner opined that was less likely than not incurred in or caused by active service.  The examiner's rationale noted that there was no evidence of psychiatric complaints or treatments during or prior to service or within one year after separation of service.  Also noted was that the Veteran first sought treatment many years after separation from service.  The examiner also opined that it was less likely than not that the Veteran's psychiatric disorder was proximately due to or a result of the Veteran's service-connected disabilities.  The rationale provided noted that there was no etiology or pathophysiology that showed the Veteran's psychiatric disability was secondary to service-connected disabilities.  Finally, the examiner noted that the evidence showed that the Veteran's psychiatric disability was caused by, related to, and aggravated by his occupational difficulties.

Although the Veteran does not assert that a current psychiatric disability was incurred in-service, the Board has nevertheless reviewed the service medical records for evidence of symptoms or a diagnosis of a psychiatric condition.  The service medical records are silent for any findings of psychiatric conditions.  In addition, there is no evidence of a psychiatric disability manifesting in the first year following service discharge and the first objective medical evidence of a psychiatric condition was not noted until many years following service discharge.  None of the medical professionals have suggested any association between any current psychiatric disability and service.  Therefore, the Board finds that the preponderance of the evidence is against a claim for service connection for a psychiatric disability on a direct basis or as a chronic condition manifesting within one year of service separation. 

The Board also finds that the criteria for secondary service connection have not been met.  The evidence shows that the Veteran is service-connected for residuals of a right hip and back trauma, a right elbow disability, a left fifth metacarpal disability, and nasal pterygium and pinguecula.  However, there is no objective evidence contained in the Veteran's private treatment records or VA treatment records that show that the diagnosed psychiatric disability was caused by those service-connected disabilities.  The Board finds that the August 2004 VA examination report, the December 2010 private psychologist report, and the November 2011 VA examination report all concluded that the Veteran's psychiatric disability was not caused by service-connected disabilities.  Therefore, based on the medical evidence of the record, the Board finds that the preponderance of the evidences is against a finding that Veteran's current psychiatric disabilities was due to our caused by service-connected disabilities.

The Board finds that the evidence is at least in equipoise regarding the Veteran's claim of entitlement to service connection for aggravation of a psychiatric disability due to service connected disabilities.   38 C.F.R. § 3.310 (2014).

In reviewing the evidence, the Board is aware that there are conflicting medical opinions of record.  Specifically, the December 2010 private psychologist opinion, an August 2004 VA examiner's opinion, and the November 2011 VA examiner's opinion.  Those opinions concur that the Veteran's psychiatric disability was not incurred during service or caused by service-connected disabilities.  However, those opinions diverge regarding whether the Veteran's psychiatric disability was aggravated by service-connected disabilities.  The private psychologist has opined that the Veteran's psychiatric condition was aggravated by service-connected disabilities, specifically residuals that have manifest in chronic pain.  The November 2011 VA examiner opined that the medical evidence of record did not show that the Veteran's psychiatric disability was aggravated by service-connected disabilities and that aggravation was more likely caused by his work environment and family relationships.  The Board finds that both the private psychologist and the November 2011 VA examiner are competent to provide opinions as to the etiology of the Veteran's psychiatric disability and both provided sufficient rationales for their etiological opinions supported by a reasoned analysis of medical facts.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that in this case, the evidence is at least in relative equipoise as to whether the Veteran's psychiatric disability was aggravated by service connected disabilities.  The opinions in favor and against are equally persuasive.  Therefore, reasonable doubt must be resolved in favor of the Veteran.

Accordingly, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for aggravation of a psychiatric disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for aggravation of a psychiatric disability by service-connected musculoskeletal disabilities is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


